Citation Nr: 1142691	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disability, characterized as old mild T-3 superior end plate fracture and degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

The issues of entitlement to service connection for disabilities of the ankle, knee, and shoulder joints, and entitlement to service connection for jungle rot scars on the hips have been raised by the record (in the Veteran's March 2008 typewritten letter), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain additional VA treatment records.

The Veteran contends that he is entitled to service connection for a back disability because it was incurred during his service in Vietnam.  Specifically, he has stated that his duties included jumping from helicopters hovering several feet off the ground, resulting in a substantial jarring when he landed.  During the jumps, he carried a backpack containing supplies for three days, which weighed approximately 100 pounds.  He maintains that these jumps are what caused his current back disability.

A review of the evidence reflects that the Veteran underwent a VA examination in February 2008 pursuant to his claim.  The report of that examination notes that the claims file and computerized VA treatment records were reviewed.  The examiner specifically noted that a VA primary care note from February 9, 2006 indicates that the Veteran was "feeling quite good" and had "no specific medical complaints."  Additionally, the examiner indicated that there was no mention of back pain in the VA medical record dated on March 19, 2004.  Unfortunately, paper copies of these treatment records, which were referred to by the February 2008 VA examiner, are not in the claims file.  As such, the record is incomplete and the case must be remanded so that these records can be obtained.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from January 1, 2004, to the present, and associate them with the claims file.  In particular, copies of the VA treatment records from March 19, 2004 and February 9, 2006 must be obtained and associated with the claims file.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


